Case 1:17-cv-04327-LLS-RWL Document 119 Filed 11/15/19 Page 1of1

AO 458 (Rev. 06/09) Appearance of Counsel

 

UNITED STATES DISTRICT COURT

for the

Southern District of New York

MICHAEL DARDASHTIAN, et al
Plaintiff
Vv

DAVID GITMAN, etal
Defendant

 

Case No. 17-CV-4327 (LLS) (RWL)

 

Nee ee ee ee

APPEARANCE OF COUNSEL

To: ‘The clerk of court and all parties of record
1 am admitted or otherwise authorized to practice in this court, and | appear in this case as counsel for:

David Gitman, Dalva Ventures, LLC, Accel Commerce LLC, Cooper Square Ventures LLC, NDAP, LLC, Channelreply,Inc

 

AJ l vA [
Date: 44/14/2019 MLD LE
oe f Attorney’s signature

Markus Wilson (MW1015)

Printed name and bar number
Sim & DePaola, LLP

42-40 Bell Blvd., Suite 201
Bayside, NY 11361

 

Address

mwilson@simdepaola.com
E-mail address

 

(718) 631-7300

Telephone number

 

(718) 631-2700
FAX number

 
